Title: From Thomas Jefferson to Michael Leib, 12 August 1805
From: Jefferson, Thomas
To: Leib, Michael


                  
                     Dear Sir 
                     
                     Monticello Aug. 12. 05
                  
                  A journey Southwardly from hence has prevented my sooner acknoleging the reciept of your favor of July 22. I see with extreme concern the acrimonious dissensions into which our friends in Pensylvania have fallen, but have long since made up my mind on the propriety of the general government’s taking no side in state quarrels, and with respect to myself particularly, after eight & thirty years of uniform action in harmony with those now constituting the republican party, without one single instant of alienation from them, it cannot but be my most earnest desire to carry into retirement with me their undivided approbation & esteem. I retain therefore a cordial friendship for both the sections now so unhappily dividing your state. you mention that ‘Doctr. Logan had informed a person that he had just recieved a letter from me, exhorting him to use all his influence to procure the re-election of Govr. McKean for that to displace him would be extremely injurious to the republican cause.’ whatever may be the personal esteem I entertain for Govr. McKean, & the harmony with which we acted when members of the same body, I never concieved that that would justify my taking side against mr Snyder, or endeavoring in any way to influence the free choice of the state. I therefore have never written any such letter, nor a letter of such import to any mortal. and further, my long & intimate acquaintance with Doctr. Logan, & my knolege of his strict honor leaves the fullest conviction in my mind that there has been some mistake in the hearing, understanding or quoting his words. I the more readily believe that there has been error somewhere, when I consider how far opposite passions have the power of tinging objects seen by men equally honest, of presenting them under aspects totally different, and of perverting their understandings of the same expressions. my confidence in Doctr. Logan’s truth is so entire that I dare affirm that he will declare to any one that he never recieved such a letter from me. no, sir, so far from taking a side in this distressing quarrel that I look upon both with undiminished affection, & would do any thing in my power to assuage & reconcile them.   Finally, my dear Sir, when you recollect the bitter hostility of the common enemy towards me, the unrelenting perseverance with which they torture, mutilate & pervert every sentence which falls from my pen, you will excuse me in beseeching that nothing of this letter may get into the public prints.   Accept my friendly salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               